DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on October 11, 2022.
Claims 1, 11, and 20 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 11, and 20 are independent. As a result claims 1-20 are pending in this office action.

Response to Arguments
Applicant's arguments filed October 11, 2022 regarding the rejection of claims 1, 11, and 20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (US 2012/0310875) (hereinafter Prahlad),  in view of Nanda et al. (US 10,997,129), and in further view of Bakalash et al. (US 2012/0089564) (hereinafter Bakalash) and NPL, Transforming Statistical Linked Data for Use in OLAP Systems, September 07, 2011, Kampgen et al., (hereinafter Kampgen), and Muralidhar et al. (US 2020/0334240) (hereinafter Muralidhar).
Regarding claim 1, Prahlad teaches a system comprising: a computer including one or more processors (see Fig. 6, para [0036], discloses a processor), that provides access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants (see Fig. 1, para [0024-0025], discloses data warehouse implemented on a database management system that stores data for a plurality of clients and includes database applications for accessing database management system), wherein the data warehouse is associated with an analytic applications schema (see para [0025], discloses data warehouse associated with database schema, based on requirements of a particular implementation); wherein each tenant of the plurality of tenants is associated with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance (see Fig. 1,  Fig. 4, para [0026-0027], para [0033], discloses providing dashboard applications to respective business information systems environment, providing visualizations of reports and charts for respective clients, enabling respective clients to upload (populate) a data warehouse instance via ETL metadata uploaders).
Prahlad does not explicitly teach wherein data associated with a particular tenant is provisioned in the data warehouse instance associated with, and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant; wherein during loading of the data to the data warehouse, one or more asserts associated with warehouse data are automatically generated, based on an evaluation of the data received from the enterprise application or database environment; and wherein one or more of validation and/or updates to generated asserts are performed, upon receipt of data from the enterprise application or database environment.
Nanda teaches wherein data associated with a particular tenant is provisioned in the data warehouse instance associated with, and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant (see Fig. 1, col. 5 ln 32-37, col. 6 ln 13-32, discloses provisioning relevant data associated with respective data consumer and accessible to the respective data consumer associated with derived requirements to  applications and indexes associated with interrelationships).
Prahlad/Nanda are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad to provision data from disclosure of Nanda. The motivation to combine these arts is disclosed by Nanda as “provisioning and access can be built efficiently on top of existing data gathering functionality and tools, as well as existing analytics and visualization approaches. Such a framework can provide more powerful analytics than conventional systems” (Col 10, lines 43-47) and provisioning data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Prahlad/Nanda do not explicitly teach during loading of the data to the data warehouse, one or more asserts associated with warehouse data are automatically generated, based on an evaluation of the data received from the enterprise application or database environment; and wherein one or more of validation and/or updates to generated asserts are performed, upon receipt of data from the enterprise application or database environment.
Bakalash teaches wherein one or more of validation and/or updates to generated asserts are performed, upon receipt of data from the enterprise application or database environment (see Figs. 6B-C, para [0119], para [0121], discloses query directed roll-up process for querying at any stage using on-the-fly data aggregation process upon receiving query requests).
Prahlad/Nanda/Bakalash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda to update generated asserts from disclosure of Bakalash. The motivation to combine these arts is disclosed by Bakalash as “improve the retrieval speed, as part of the querying process” (para [0038]) and updating generated asserts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Prahlad/Nanda/Bakalash do not explicitly teach wherein during loading of the data to the data warehouse by a data pipeline, one or more asserts associated with warehouse data are automatically generated, based on an evaluation of the data received from the enterprise application or database environment, wherein the data pipeline comprises a shared data pipeline having one or more common transformation maps or repositories.
	Kampgen teaches  wherein during loading of the data to the data warehouse by a data pipeline, one or more asserts associated with warehouse data are automatically generated, based on an evaluation of the data received from the enterprise application or database environment (see Fig. 2, pg. 33 “We aim at collecting statistical Linked Data and
transforming and integrating the data into a suitable format for storage in a data warehouse and analysis using common OLAP operations”, page 34 “We present a mapping between statistical Linked Data expressed in the QB vocabulary and a common MDM. We have developed an ETL pipeline that uses the mapping to fulfil our requirements for transforming statistical Linked Data into a Multidimensional Model in an automatic and scalable manner, and for allowing common OLAP operations over the transformed data. • We have used the pipeline as part of a system which demonstrates the mentioned scenarios, to retrieve lessons learned and to evaluate whether our envisioned method fulfils our requirements”, discloses an ETL pipeline generating mappings associated with OLAP operations based on received data), wherein the data pipeline comprises a shared data pipeline having one or more common transformation maps or repositories (see Fig. 2, page 36 “ Our system consists of two parts: an extract-transform-load (ETL) pipeline that creates a data warehouse based on datasets given by their URIs; and a runtime part, where any number of OLAP queries can be issued to the data after an ETL process has been finished.” , discloses extract-transform-load (ETL) pipeline (shared data pipeline) having common transformation maps).
Prahlad/Nanda/Bakalash/Kampgen are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash to utilize a shared data pipeline from disclosure of Kampgen. The motivation to combine these arts is disclosed by Kampgen as “evaluate our system with statistical Linked Data, to continuously improve the performance and functionality” (pg. 40, col. 1 ln 2-4) and utilizing a shared data pipeline is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Prahlad/Nanda/Bakalash/Kampgen do not explicitly teach the shared data pipeline comprises data values across multiple customer data warehouses that are compared to automatically generate the one or more asserts using the one or more common transformation maps or repositories.
Muralidhar teaches the shared data pipeline comprises data values across multiple customer data warehouses that are compared to automatically generate the one or more asserts using the one or more common transformation maps or repositories ( see Figs. 1-2, Fig. 6, para [0009], para [0062-0063], para [0083], discloses a data lake comprising data values for all enterprise data that is compared to its own data and external data in generating external table using data that is translated into same file format in which the data lake is a single store of all enterprise data including raw copies of source system data and transformed data). 
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen to generate asserts using repositories from disclosure of Muralidhar. The motivation to combine these arts is disclosed by Muralidhar as “The metadata may be organized according to the improved metadata systems” (para [0073]) and generating asserts using repositories is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Prahlad teaches a method for use with an analytic applications environment, for automatic generation of asserts comprising: providing, at a computer including one or more processors, access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants (see Fig. 1, para [0024-0025], discloses data warehouse implemented on a database management system that stores data for a plurality of clients and includes database applications for accessing database management system), wherein the data warehouse is associated with an analytic applications schema (see para [0025], discloses data warehouse associated with database schema, based on requirements of a particular implementation); wherein each tenant of the plurality of tenants is associated with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance (see Fig. 1, Fig. 4, para [0026-0027], para [0033], discloses providing dashboard applications to respective business information systems environment, providing visualizations of reports and charts for respective clients, enabling respective clients to upload (populate) a data warehouse instance via ETL metadata uploaders).
Prahlad does not explicitly teach wherein data associated with a particular tenant is provisioned in the data warehouse instance associated with, and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant; and during loading of the data to the data warehouse, automatically generating one or more asserts associated with warehouse data, based on an evaluation of the data received from the enterprise application or database environment; and performing one or more of validation and/or updates to generated asserts, upon receipt of data from the enterprise application or database environment.
Nanda teaches wherein data associated with a particular tenant is provisioned in the data warehouse instance associated with, and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant (see Fig. 1, col. 5 ln 32-37, col. 6 ln 13-32, discloses provisioning relevant data associated with respective data consumer and accessible to the respective data consumer associated with derived requirements to  applications and indexes associated with interrelationships).
Prahlad/Nanda are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad to provision data from disclosure of Nanda. The motivation to combine these arts is disclosed by Nanda as “provisioning and access can be built efficiently on top of existing data gathering functionality and tools, as well as existing analytics and visualization approaches. Such a framework can provide more powerful analytics than conventional systems” (Col 10, lines 43-47) and provisioning data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Prahlad/Nanda do not explicitly teach during loading of the data to the data warehouse, automatically generating one or more asserts associated with warehouse data, based on an evaluation of the data received from the enterprise application or database environment; and performing one or more of validation and/or updates to generated asserts, upon receipt of data from the enterprise application or database environment.
Bakalash teaches performing one or more of validation and/or updates to generated asserts, upon receipt of data from the enterprise application or database environment (see Figs. 6B-C, para [0119], para [0121], discloses query directed roll-up process for querying at any stage using on-the-fly data aggregation process upon receiving query requests).
Prahlad/Nanda/Bakalash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda to update generated asserts from disclosure of Bakalash. The motivation to combine these arts is disclosed by Bakalash as “improve the retrieval speed, as part of the querying process” (para [0038]) and updating generated asserts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Prahlad/Nanda/Bakalash do not explicitly teach during loading of the data to the data warehouse by a data pipeline, automatically generating one or more asserts associated with warehouse data, based on an evaluation of the data received from the enterprise application or database environment, wherein the data pipeline comprises a shared data pipeline having one or more common transformation maps or repositories.
	Kampgen teaches  wherein during loading of the data to the data warehouse by a data pipeline, one or more asserts associated with warehouse data are automatically generated, based on an evaluation of the data received from the enterprise application or database environment (see Fig. 2, pg. 33 “We aim at collecting statistical Linked Data and transforming and integrating the data into a suitable format for storage in a data warehouse and analysis using common OLAP operations”, page 34 “We present a mapping between statistical Linked Data expressed in the QB vocabulary and a common MDM. We have developed an ETL pipeline that uses the mapping to fulfil our requirements for transforming statistical Linked Data into a Multidimensional Model in an automatic and scalable manner, and for allowing common OLAP operations over the transformed data. • We have used the pipeline as part of a system which demonstrates the mentioned scenarios, to retrieve lessons learned and to evaluate whether our envisioned method fulfils our requirements”, discloses an ETL pipeline generating mappings associated with OLAP operations based on received data), wherein the data pipeline comprises a shared data pipeline having one or more common transformation maps or repositories (see Fig. 2, page 36 “ Our system consists of two parts: an extract-transform-load (ETL) pipeline that creates a data warehouse based on datasets given by their URIs; and a runtime part, where any number of OLAP queries can be issued to the data after an ETL process has been finished.” , discloses extract-transform-load (ETL) pipeline (shared data pipeline) having common transformation maps).
Prahlad/Nanda/Bakalash/Kampgen are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash to utilize a shared data pipeline from disclosure of Kampgen. The motivation to combine these arts is disclosed by Kampgen as “evaluate our system with statistical Linked Data, to continuously improve the performance and functionality” (pg. 40, col. 1 ln 2-4) and utilizing a shared data pipeline is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Prahlad/Nanda/Bakalash/Kampgen do not explicitly teach the shared data pipeline comprises data values across multiple customer data warehouses that are compared to automatically generate the one or more asserts using the one or more common transformation maps or repositories.
Muralidhar teaches the shared data pipeline comprises data values across multiple customer data warehouses that are compared to automatically generate the one or more asserts using the one or more common transformation maps or repositories ( see Figs. 1-2, Fig. 6, para [0009], para [0062-0063], para [0083], discloses a data lake comprising data values for all enterprise data that is compared to its own data and external data in generating external table using data that is translated into same file format in which the data lake is a single store of all enterprise data including raw copies of source system data and transformed data). 
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen to generate asserts using repositories from disclosure of Muralidhar. The motivation to combine these arts is disclosed by Muralidhar as “The metadata may be organized according to the improved metadata systems” (para [0073]) and generating asserts using repositories is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Prahlad teaches a medium comprising: providing access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants (see Fig. 1, para [0024-0025], discloses data warehouse implemented on a database management system that stores data for a plurality of clients and includes database applications for accessing database management system), wherein the data warehouse is associated with an analytic applications schema (see para [0025], discloses data warehouse associated with database schema, based on requirements of a particular implementation); wherein each tenant of the plurality of tenants is associated with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance (see Fig. 1,  Fig. 4, para [0026-0027], para [0033], discloses providing dashboard applications to respective business information systems environment, providing visualizations of reports and charts for respective clients, enabling respective clients to upload (populate) a data warehouse instance via ETL metadata uploaders).
Prahlad does not explicitly teach wherein data associated with a particular tenant is provisioned in the data warehouse instance associated with, and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant; and during loading of the data to the data warehouse, automatically generating one or more asserts associated with warehouse data, based on an evaluation of the data received from the enterprise application or database environment; and performing one or more of validation and/or updates to generated asserts, upon receipt of data from the enterprise application or database environment.
Nanda teaches wherein data associated with a particular tenant is provisioned in the data warehouse instance associated with, and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant (see Fig. 1, col. 5 ln 32-37, col. 6 ln 13-32, discloses provisioning relevant data associated with respective data consumer and accessible to the respective data consumer associated with derived requirements to  applications and indexes associated with interrelationships).
Prahlad/Nanda are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad to provision data from disclosure of Nanda. The motivation to combine these arts is disclosed by Nanda as “provisioning and access can be built efficiently on top of existing data gathering functionality and tools, as well as existing analytics and visualization approaches. Such a framework can provide more powerful analytics than conventional systems” (Col 10, lines 43-47) and provisioning data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Prahlad/Nanda do not explicitly teach during loading of the data to the data warehouse, automatically generating one or more asserts associated with warehouse data, based on an evaluation of the data received from the enterprise application or database environment; and performing one or more of validation and/or updates to generated asserts, upon receipt of data from the enterprise application or database environment.
Bakalash teaches performing one or more of validation and/or updates to generated asserts, upon receipt of data from the enterprise application or database environment (see Figs. 6B-C, para [0119], para [0121], discloses query directed roll-up process for querying at any stage using on-the-fly data aggregation process upon receiving query requests).
Prahlad/Nanda/Bakalash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda to update generated asserts from disclosure of Bakalash. The motivation to combine these arts is disclosed by Bakalash as “improve the retrieval speed, as part of the querying process” (para [0038]) and updating generated asserts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Prahlad/Nanda/Bakalash do not explicitly teach wherein during loading of the data to the data warehouse by a data pipeline, one or more asserts associated with warehouse data are automatically generated, based on an evaluation of the data received from the enterprise application or database environment, wherein the data pipeline comprises a shared data pipeline having one or more common transformation maps or repositories.
	Kampgen teaches  wherein during loading of the data to the data warehouse by a data pipeline, one or more asserts associated with warehouse data are automatically generated, based on an evaluation of the data received from the enterprise application or database environment (see Fig. 2, pg. 33 “We aim at collecting statistical Linked Data and transforming and integrating the data into a suitable format for storage in a data warehouse and analysis using common OLAP operations”, page 34 “We present a mapping between statistical Linked Data expressed in the QB vocabulary and a common MDM. We have developed an ETL pipeline that uses the mapping to fulfil our requirements for transforming statistical Linked Data into a Multidimensional Model in an automatic and scalable manner, and for allowing common OLAP operations over the transformed data. • We have used the pipeline as part of a system which demonstrates the mentioned scenarios, to retrieve lessons learned and to evaluate whether our envisioned method fulfils our requirements”, discloses an ETL pipeline generating mappings associated with OLAP operations based on received data), wherein the data pipeline comprises a shared data pipeline having one or more common transformation maps or repositories (see Fig. 2, page 36 “ Our system consists of two parts: an extract-transform-load (ETL) pipeline that creates a data warehouse based on datasets given by their URIs; and a runtime part, where any number of OLAP queries can be issued to the data after an ETL process has been finished.” , discloses extract-transform-load (ETL) pipeline (shared data pipeline) having common transformation maps).
Prahlad/Nanda/Bakalash/Kampgen are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash to utilize a shared data pipeline from disclosure of Kampgen. The motivation to combine these arts is disclosed by Kampgen as “evaluate our system with statistical Linked Data, to continuously improve the performance and functionality” (pg. 40, col. 1 ln 2-4) and utilizing a shared data pipeline is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Prahlad/Nanda/Bakalash/Kampgen do not explicitly teach the shared data pipeline comprises data values across multiple customer data warehouses that are compared to automatically generate the one or more asserts using the one or more common transformation maps or repositories.
Muralidhar teaches the shared data pipeline comprises data values across multiple customer data warehouses that are compared to automatically generate the one or more asserts using the one or more common transformation maps or repositories ( see Figs. 1-2, Fig. 6, para [0009], para [0062-0063], para [0083], discloses a data lake comprising data values for all enterprise data that is compared to its own data and external data in generating external table using data that is translated into same file format in which the data lake is a single store of all enterprise data including raw copies of source system data and transformed data). 
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen to generate asserts using repositories from disclosure of Muralidhar. The motivation to combine these arts is disclosed by Muralidhar as “The metadata may be organized according to the improved metadata systems” (para [0073]) and generating asserts using repositories is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 9 and 18, Prahlad/Nanda/Bakalash/Kampgen/Muralidhar teach a system of claim 1 and a method of claim 11.
Prahlad further teaches wherein the computer environment maintains, for a plurality of tenants (customers) of the environment: a data warehouse instance associated with each tenant, including a first data warehouse instance associated with a first tenant, and a second data warehouse instance associated with a second tenant (see Fig. 1, Fig. 4, para [0027], para [0033], discloses data warehouse instances for respective customers in specific proprietary data warehouse environments for a respective first and second customer); and an analytics schema associated with each data warehouse instance, that enables data to be loaded automatically, by the data pipeline or other processing component, to a particular data warehouse instance in accordance with the analytics schema, to pre-populate the data warehouse instance with business intelligence or analytics data retrieved from an associated tenant enterprise application or database environment (see Fig. 1, Fig. 4, para [0025-0027], para [0033], discloses ETL metadata uploader for respective customer uploads in data warehouse instances according to parameters and schema of a proprietary pre-built data warehouse).

Regarding claims 10 and 19, Prahlad/Nanda/Bakalash/Kampgen/Muralidhar teach a system of claim 1 and a method of claim 11.
Prahlad further teaches wherein each tenant and data warehouse instance is additionally associated with a customer schema, including: a first customer schema associated with the first tenant and first data warehouse instance (see Fig. 1, para [0025-0027], discloses customer schema associated with first customer and a first data warehouse instance); and a second customer schema associated with the second tenant and second data warehouse instance (see para [0025-0027], discloses customer schema associated with second customer and a second data warehouse instance); wherein the contents of the particular data warehouse instance are controlled by the data pipeline or other processing component operating automatically in accordance with the analytics schema, and by the customer schema associated with the particular data warehouse instance (see Fig. 1, para [0026-0027], para [0033], discloses data lineage repository included in dashboard applications, managing database data for respective customers based on respective customer proprietary customer systems).

Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (US 2012/0310875) (hereinafter Prahlad) in view of Nanda et al. (US 10,997,129), and in further view of Bakalash et al. (US 2012/0089564) (hereinafter Bakalash) and Kampgen and Muralidhar as applied to claims 1 and 11, and in further view of Gordon et al. (US 2017/0279361) (hereinafter Gordon).
Regarding claim 2, Prahlad/Nanda/Bakalash/Kampgen/Muralidhar teach a system of claim 1.
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar do not explicitly teach wherein the evaluation of the data received from the enterprise application or database environment includes an evaluation that columns of the received data include integer values and are one of strictly sequential, cyclic, or non-negative values.
Gordon teaches wherein the evaluation of the data received from the enterprise application or database environment includes an evaluation that columns of the received data include integer values and are one of strictly sequential, cyclic, or non-negative values (see para [0044], discloses non-negative values in identifier that serves as primary key).
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar/Gordon are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen/Muralidhar to include columns that include integer values from disclosure of Gordon. The motivation to combine these arts is disclosed by Gordon as “in order to ensure accurate updates and deletions from a database” (para [0044]) and including columns that include integer values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 3, Prahlad/Nanda/Bakalash/Kampgen/Muralidhar teach a system of claim 1.
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar do not explicitly teach wherein the evaluation of the data received from the enterprise application or database environment, and automatic generation of asserts associated with the warehouse data, includes identifying asserts for received data having floating point values.
Gordon teaches wherein the evaluation of the data received from the enterprise application or database environment, and automatic generation of asserts associated with the warehouse data, includes identifying asserts for received data having floating point values (see para [0038], discloses variable data value accompanying SQL statement).
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen/Muralidhar to include columns that include integer values from disclosure of Gordon. The motivation to combine these arts is disclosed by Gordon as “in order to ensure accurate updates and deletions from a database” (para [0044]) and including columns that include integer values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Prahlad/Nanda/Bakalash/Kampgen/Muralidhar teach a method of claim 11.
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar do not explicitly teach wherein the evaluation of the data received from the enterprise application or database environment includes an evaluation that columns of the received data include integer values and are one of strictly sequential, cyclic, or non-negative values; or identifying asserts for received data having floating point values.
Gordon teaches wherein the evaluation of the data received from the enterprise application or database environment includes an evaluation that columns of the received data include integer values and are one of strictly sequential, cyclic, or non-negative values; or identifying asserts for received data having floating point values (see para [0038], para [0044], discloses non-negative values in identifier that serves as primary key and variable data values accompanying SQL statement).
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar/Gordon are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen/Muralidhar to include columns that include integer values from disclosure of Gordon. The motivation to combine these arts is disclosed by Gordon as “in order to ensure accurate updates and deletions from a database” (para [0044]) and including columns that include integer values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (US 2012/0310875) (hereinafter Prahlad) in view of Nanda et al. (US 10,997,129), and in further view of Bakalash et al. (US 2012/0089564) (hereinafter Bakalash) and Kampgen and Muralidhar as applied to claims 1 and 11, and in further view of George et al. (US 2012/0191642) (hereinafter George).
Regarding claims 4 and 13, Prahlad/Nanda/Bakalash/Kampgen/Muralidhar teach a system of claim 1 and a method of claim 11.
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar do not explicitly teach wherein the generating of asserts associated with warehouse data, based on an evaluation of the data received from the enterprise application or database environment, includes a marking of one or more asserts as mutable or immutable.
George teaches wherein the generating of asserts associated with warehouse data, based on an evaluation of the data received from the enterprise application or database environment, includes a marking of one or more asserts as mutable or immutable (see para [0026], discloses marking input query fields as fixed data types (immutable)).
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar/George are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen/Muralidhar to mark asserts from disclosure of George. The motivation to combine these arts is disclosed by George as “simplify the storage of data and make queries of the data more efficient” (para [0003]) and including marking asserts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 14, Prahlad/Nanda/Bakalash/Kampgen/Muralidhar teach a system of claim 1 and a method of claim 11.
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar do not explicitly teach wherein the generating of asserts associated with warehouse data, based on an evaluation of the data received from the enterprise application or database environment, includes associating and updating confidence values with one or more of the asserts.
George teaches wherein the generating of asserts associated with warehouse data, based on an evaluation of the data received from the enterprise application or database environment, includes associating and updating confidence values with one or more of the asserts (see para [0043], discloses associating confidence values with queries).
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar/George are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen/Muralidhar include confidence values from disclosure of George. The motivation to combine these arts is disclosed by George as “simplify the storage of data and make queries of the data more efficient” (para [0003]) and including confidence values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6 and 15, Prahlad/Nanda/Bakalash/Kampgen/Muralidhar teach a system of claim 1 and a method of claim 11.
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar do not explicitly teach wherein the continuing to perform one or more of validation and/or updates to generated asserts includes validating the asserts in response to receipt of additional or changed data from the enterprise application or database environment.
George teaches wherein the continuing to perform one or more of validation and/or updates to generated asserts includes validating the asserts in response to receipt of additional or changed data from the enterprise application or database environment (see para [0014], para [0019], discloses validating queries in response to user defined functions).
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar/George are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen/Muralidhar validate asserts from disclosure of George. The motivation to combine these arts is disclosed by George as “simplify the storage of data and make queries of the data more efficient” (para [0003]) and validating asserts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Regarding claims 7 and 16, Prahlad/Nanda/Bakalash/Kampgen/Muralidhar asserts includes updating asserts in response to receipt of additional or changed data from the enterprise application or database environment.
George teaches wherein the continuing to perform one or more of validation and/or updates to generated asserts includes updating asserts in response to receipt of additional or changed data from the enterprise application or database environment (see para [0014], para [0019], discloses validation of queries including user defined functions to modify row data whenever a data table is modified).
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar/George are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen/Muralidhar to validate asserts from disclosure of George. The motivation to combine these arts is disclosed by George as “simplify the storage of data and make queries of the data more efficient” (para [0003]) and validating asserts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (US 2012/0310875) (hereinafter Prahlad) in view of Nanda et al. (US 10,997,129), and in further view of Bakalash et al. (US 2012/0089564) (hereinafter Bakalash) and Kampgen  and Muralidhar as applied to claims 1 and 11, and in further view of Frank et al. (US 2016/0224803) (hereinafter Frank).
Regarding claims 8 and 17, Prahlad/Nanda/Bakalash/Kampgen/Muralidhar teach a system of claim 1 and a method of claim 11.
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar do not explicitly teach modeling probabilities of historic values of data stored in the data warehouse; determining a value in the data received from the enterprise application or database environment that is not present within the historic values of the data; and determining, using kernel density estimation (KDE) or other means, a probability that a received value is one of lower than, or exceeds, a predetermined threshold for the data, for use in generating an assert associated with the received value.
Frank teaches modeling probabilities of historic values of data stored in the data warehouse (see para [0797-0798], discloses predictor modeling probabilities of values, models being nonparametric); determining a value in the data received from the enterprise application or database environment that is not present within the historic values of the data (see para [0797], discloses determining values based on previous measurements in feature value including predicted measurement value); and determining, using kernel density estimation (KDE) or other means, a probability that a received value is one of lower than, or exceeds, a predetermined threshold for the data, for use in generating an assert associated with the received value (see para [0798], para [0813-0814] discloses determining a probability using kernel density estimation that does not exceed a threshold in predicting labels).
Prahlad/Nanda/Bakalash/Kampgen/Muralidhar/Frank are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad/Nanda/Bakalash/Kampgen to model probabilities from disclosure of Frank. The motivation to combine these arts is disclosed by Frank as “Repeat disclosure of measurements of a user and/or scores computed based on the measurements may improve the model” (para [0343]) and modeling probabilities is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159